 1
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
 9   KEITH YAMAGUCHI,                                     Case No.: 3:18-cv-00173-LRH-CBC
10                          Plaintiff,
11          vs.                                           STIPULATION AND ORDER TO
                                                          EXTEND DEADLINE TO FILE
12                                                        RESPONSE TO DEFENDANT’S
                                                          MOTION IN LIMINE TO EXCLUDE
13   ATLANTIS CASINO RESORT, and                          (1) TESTIMONY FROM ANY
     DOES I-X,                                            WITNESSES UNLOCATABLE
14                                                        DURING DISCOVERY AND (2) THE
                                                          DECLARATION OF JAMES T.
15                          Defendants.                   MARQUARD
                                              /
16
17          Plaintiff KEITH YAMAGUCHI, and Defendant ATLANTIS CASINO RESORT, by and
18   through their undersigned counsels of record, hereby stipulate and respectfully request an Order
19   granting the Stipulation to extend the deadline to file the Response to Defendant’s Motion in Limine
20   to exclude (1) testimony from any witnesses unlocatable during discovery and (2) the Declaration
21   of James T. Marquard from February 13, 2019 to February 27, 2019.
22   //
23   //
24   //
25   //
26   //
27
28                                                Page 1 of 2
 1       ThisPlaintiff has located
               Stipulation is based Mr. Marquard
                                    on the fact that and the parties
                                                     Plaintiff locatedare
                                                                       Mr.attempting
                                                                           Marquard to  arrange
                                                                                     today      his
                                                                                            and Defendant is
                         determining whether that could make a portion of its motion moot.
 2   deposition which may make part of the motion moot.
 3
 4   DATED this 13th day of February, 2019.                  DATED this 13th day of February, 2019.
     MARK MAUSERT LAW OFFICE                                 ROBISON SHARP SULLIVAN & BRUST
 5
          /s/ Mark Mausert                                     /s/ Clayton Brust
 6   MARK MAUSERT                                            CLAYTON BRUST
     CODY OLDHAM                                             LINDSAY LIDDELL
 7   729 Evans Avenue                                        71 Washington Street
     Reno, Nevada 89512                                      Reno, Nevada 89503
 8
     Attorneys for Plaintiff                                 Attorneys for Defendant
 9
10
11          IT IS SO ORDERED, nunc pro tunc.
12
            DATED this 14th day of February, 2019.
13
14
                                                             __________________________________
15                                                           LARRY R. HICKS
                                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28                                                Page 2 of 2
